                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-01908-PAB-KLM

REUBEN ROBERT EUGENE WISE,

       Plaintiff,

v.

CHRISTINA MONTEZ,
JANIELLE WESTERMIRE,
DAVID HARMON,
J. ZELLAR,
DIXIE SMITH,
AMANDA WRIGHT,
MCCABE, MCDF SERGEANT, and
MATT LEWIS,

     Defendants.
_____________________________________________________________________

       ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
_____________________________________________________________________

       This matter is before the Court on the Recommendation of United States

Magistrate Judge Kristen L. Mix (“the recommendation”) filed on April 2, 2019 [Docket

No. 62]. Magistrate Judge Mix recommends that the Court grant Defendant Amanda

Wright’s Motion to Dismiss [Docket No. 27] and dismiss all claims against defendant

Amanda Wright (“Wright”) without prejudice. Plaintiff filed timely written objections.

Docket No. 71.

       The Court will “determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is proper if it

is specific enough to enable the Court “to focus attention on those issues – factual and

legal – that are at the heart of the parties’ dispute.” United States v. 2121 East 30th
Street, 73 F.3d 1057, 1059 (10th Cir. 1996). In light of plaintiff’s pro se status, the

Court reviews his filings liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall

v. Bellmon, 935 F.2d 1106, 1110 n.3 (10th Cir. 1991).

       Plaintiff’s claim against Wright arises out of two incidents that occurred when he

was a pretrial detainee in the Mesa County Detention Center in Colorado. Docket No. 1

at 11-12.1 On August 21, 2016, plaintiff sustained an injury to his left shoulder. Id. at

11. Approximately two hours later, plaintiff’s shoulder injury was aggravated when he

was “tased.” Id. Following the tasing, emergency medical services ordered ice for

plaintiff’s shoulder injury and took pictures of “multiple burns” on plaintiff’s back from the

Taser. Id. Wright, a member of the jail’s medical staff, was present in plaintiff’s cell

while emergency medical services were treating plaintiff. Id. After emergency medical

services departed, plaintiff did not receive any further medical treatment for his shoulder

and back injuries for five days. Id. at 11-12. Plaintiff brings a claim against Wright (and

other defendants not party to this motion) under the Fourteenth Amendment for

“punishment of a pretrial detainee - denial of medical treatment.” Id. at 11

(capitalization modified). In the recommendation, Magistrate Judge Mix concluded that

plaintiff’s complaint failed to state a claim against Wright because (1) Wright did not

personally participate in any constitutional violation related to the five-day delay in




       1
          Because the recommendation contains a detailed statement of the case and its
procedural background, the Court discusses only the facts relevant to the resolution of
plaintiff’s objections. In considering the motion to dismiss, the Court assumes the truth
of the allegations in the complaint. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.
2011).

                                              2
treating plaintiff’s injuries and (2) Wright’s conduct during the initial medical examination

was not deliberately indifferent to plaintiff’s medical needs. Docket No. 62 at 5-11.

       Plaintiff first objects to the magistrate judge’s conclusion that he did not

adequately allege Wright’s personal participation in a constitutional violation. “In order

for liability to arise [for a constitutional violation under 42 U.S.C.] § 1983, a defendant’s

direct personal responsibility for the claimed deprivation of a constitutional right must be

established.” Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006). T he complaint

does not allege that Wright had any involvement in the five-day delay in plaintiff

receiving treatment for his shoulder and back. See Docket No. 1 at 11-12. Plaintiff

argues that Wright’s presence at the initial medical examination is sufficient to establish

her personal participation in any constitutional violation arising out of the five-day delay

in treatment because her presence as a “medical responder” at the initial examination

made it her “duty to make sure all necessary treatment is provided . . . to the inmate in

the incident she is responding to.” Docket No. 71 at 2. 2 However, plaintiff provides no

case law to support this assertion. Moreover, plaintiff has failed to assert any facts that

would indicate that Wright had any “direct personal responsibility” to continue to provide

plaintiff with medical care after the initial examination. See Trujillo, 465 F.3d at 1227;

cf. Haden v. Green, No. 10-cv-00515-RBJ-KMT, 2012 WL 6953295, at *8 (Aug. 30,



       2
          In support of his objections, plaintiff provides a one-page medical record dated
August 22, 2016. Docket No. 71 at 6. The Court will not consider evidence absent
from the record before the magistrate judge. Even if the Court did consider the
document, however, all the document tends to establish is that W right was present
during the initial medical examination while emergency medical services were treating
plaintiff. As the complaint already alleges Wright’s presence at that time, considering
the document would not change the Court’s analysis.

                                              3
2012) (defendant’s direct personal responsibility was not established where evidence

showed defendant “had no authority to provide medical care to inmates or to personally

address their complaints about medical care”). The Court perceives no reason why an

allegation of presence at an initial medical examination suffices to render Wright liable

for the alleged subsequent delay in plaintiff’s treatment. Thus, the Court agrees with

the recommendation that the complaint fails to establish plaintiff’s personal participation

in the five-day delay of plaintiff’s medical treatment.

       Plaintiff next objects to the magistrate judge’s conclusion that the complaint fails

to allege that Wright was deliberately indifferent to plaintiff’s medical needs. To

establish an Eighth Amendment claim for deliberate indifference, the plaintiff must show

both that he suffered a “sufficiently serious” harm (the objective element of a deliberate

indifference claim) and that the prison official knew of and “disregarded” an “excessive

risk” to the inmate’s health (the subjective element). See Mata v. Saiz, 427 F.3d 745,

751 (10th Cir. 2005); Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994). The

magistrate judge held that plaintiff failed to allege facts that would establish the

subjective element – that Wright knew of and disregarded an excessive risk to plaintiff’s

health. Docket No. 62 at 9-11.

       The Court agrees with the recommendation. As the magistrate judge correctly

noted, “[s]o long as a medical professional provides a level of care consistent with the

symptoms presented by the inmate, absent evidence of actual knowledge or

recklessness, the requisite state of mind cannot be met.” Docket No. 62 at 10 (quoting

Self v. Crum, 439 F.3d 1227, 1233 (10th Cir. 2006). Plaintif f’s complaint alleges that,

while Wright was present, (1) emergency medical services ordered ice for plaintiff’s

                                              4
shoulder and (2) plaintiff’s back had multiple Taser burns. Docket No. 1 at 4. First, as

discussed above, plaintiff has not made allegations that Wright personally participated

in denying or delaying plaintiff’s ice. Second, as to the Taser burns, plaintiff fails to

allege that, at the time Wright was present, his symptoms were sufficiently severe that

Wright’s alleged failure to clean and treat the burns demonstrates that she had the

“requisite state of mind” to sustain a deliberate indifference claim. See Self, 439 F.3d at

1233. Plaintiff’s complaint does not allege that he was in any pain from the Taser

burns until August 24 – three days after his only contact with Wright. See Docket No. 1

at 12. Wright cannot be subjectively indifferent to plaintiff’s medical needs when “the

symptoms presented by [plaintiff]” while Wright was present did not indicate that plaintiff

had suffered a more serious injury. See Self, 439 F.3d at 1233.

       None of plaintiff’s arguments to the contrary are persuasive. First, plaintiff

argues that he submitted evidence that Wright “knew of and deliberately disregarded

plaintiff’s burns.” Docket No. 71 at 3. As previously discussed, the Court will not

consider evidence not in the record before the magistrate judge. Second, plaintiff

contends that it was “mandatory” for Wright to treat plaintiff’s Taser burns to prevent

infection. Docket No. 71 at 3. The Eighth Amendment does not protect a prisoner’s

“right to a particular course of treatment.” See Callahan v. Poppell, 471 F.3d 1155,

1160 (10th Cir. 2006) (holding that the Eighth Amendment does not redress claims for

medical malpractice). Protection against infection is a “particular course of treatment”

for plaintiff’s Taser burns. See id. Moreover, plaintiff does not allege that the Taser

burns did, in fact, become infected, which belies his assertion that treatment against



                                              5
infection is mandatory. See generally Docket No. 1. Third, plaintiff states that, because

his injury satisfies the definition of “[b]odily injury” under Colorado criminal law, Wright’s

alleged failure to provide treatment indicates that she disregarded a significant risk.

Docket No. 71 at 3; see Colo. Rev. Stat. § 18-1-901(c) (defining bodily injury in the

criminal code as “physical pain, illness, or any impairment of physical or mental

condition”). Plaintiff fails to explain why an allegation that he suffered “bodily injury” is

sufficient to satisfy the subjective prong, which requires Wright to have knowledge of an

“excessive risk” to plaintiff’s health. See Farmer, 511 U.S. at 837. Finally, plaintiff

objects to the magistrate judge’s statement that “plaintiff’s own allegations describe that

he himself was unaware of the extent of the [Taser burn] injury and did not ask for

medical treatment during the initial examination.” Docket No. 71 at 3-4 (quoting Docket

No. 62 at 10). Plaintiff argues that “this does not mean that . . . nobody else was aware

or that the injuries were minor.” Id. at 4. However, as discussed above, Wright cannot

be subjectively indifferent to plaintiff’s medical needs when, at the time she was

present, plaintiff’s symptoms did not indicate that he had suffered a more serious injury.

See Self, 439 F.3d at 1233.

       For the foregoing reasons, it is

       ORDERED that the Recommendation of United States Magistrate Judge [Docket

No. 62] is accepted. It is further

       ORDERED that plaintiff’s Objections to Magistrate’s Recommendations (#62)

[Docket No. 71] are overruled. It is further




                                               6
       ORDERED that Defendant Amanda Wright’s Motion to Dismiss [Docket No. 27]

is granted. It is further

       ORDERED that all claims against defendant Amanda Wright are dismissed

without prejudice.


       DATED September 4, 2019.

                               BY THE COURT:


                                s/Philip A. Brimmer
                               PHILIP A. BRIMMER
                               Chief United States District Judge




                                        7
